﻿The many speakers who have preceded me to the rostrum have already warmly congratulated you, Sir, on your election to the presidency of the thirty-fifth session of the General Assembly and paid you a well-deserved tribute on your outstanding qualities of leadership and statesmanship. My delegation also has the greatest pleasure in expressing to you, on behalf of the Government of Ghana, our hearty congratulations on your election. We are gratified to note that you bring to this challenging task the wealth of experience and wisdom which has characterized your long and distinguished career. We are confident that your tact, ability and sober judgement will be a great asset during your tenure of this high office. Your country and mine share historical bonds of friendship enriched and reinforced by mutual respect and fruitful cooperation. We should like to assure you of our ready and sincere co-operation in the discharge of your onerous responsibilities.
3.	My delegation was also privileged and proud to have worked under the guidance of your predecessor, our brother Ambassador Salim Ahmed Salim. The firm and able leadership which he gave to the Assembly during the past year's unusually heavy schedule will long be remembered and associated with his presidency. His excellent conduct of the affairs of the thirty-fourth session of the General Assembly and three special sessions lived up to our highest expectations. To your predecessor, then, we express our appreciation for the excellent work done.
4.	To our tireless Secretary-General and his selfless lieu-tenants in the Secretariat we also register our sincere thanks for their priceless dedication and sense of purpose; without them the Organization would not have accomplished so much.
5.	Please allow me at this juncture to pay a tribute to the revered memory of our beloved brother Sir Seretse Khama, the late President of Botswana. By his untimely death not only Botswana but Africa as a whole has lost a distinguished patriot, a mature counsellor and an elder statesman who against heavy odds fought courageously, together with the other leaders of the front-line States, against colonialism, racism and apartheid. On behalf of the Government and people of Ghana, we convey our heartfelt condolences to the Botswana delegation and to the friendly Government and people of Botswana on their irreparable and grievous loss.
6.	We should also like to take this opportunity to pay a tribute to the memory of the late President Josip Broz Tito of Yugoslavia. President Tito was a world statesman who will long be remembered for his unshakable devotion to the cause of peace and international co-operation. He was one of the founding fathers and, until his death, a major pillar of the non-aligned movement, to which my country remains irrevocably committed. President Tito has left an indelible mark on history and his memory will long endure.
7.	The accession of new States to membership of the Organization is always an occasion for rejoicing as the event underscores our inexorable progress towards universality. It is in this spirit that Ghana extends a very special welcome to the Republic of Zimbabwe which now takes its rightful place within the comity of nations after years of oppression at the hands of a racist minority regime.
8.	We salute the gallant people of Zimbabwe. Theirs was a sacrifice which should remind those who would deny to others the freedom they themselves enjoy that the right to self-determination cannot forever be suppressed.
9.	We also extend an equally warm welcome to our brothers and sisters of Saint Vincent and the Grenadines on their accession to nationhood and membership of the United Nations. It is our sincere conviction that the membership of those new States will enrich the world Organization and render it better able to serve the cause of peace, equality, justice and progress.
10.	United Africa does not consider the victory in Zimbabwe as an end to the liberation struggle on the continent. We are all the more resolute in our determination to launch the final onslaught against apartheid, bigotry and oppression. No subject has been more thoroughly discussed nor any social system more universally condemned than this obnoxious doctrine of apartheid which the Organization has officially declared a crime against humanity. That apartheid is evil cannot be questioned; that it is a threat to international peace and security cannot be denied; that it is an affront and disgrace to the human race cannot be contradicted. Yet Pretoria continues to treat the decisions of the United Nations with contempt and to act with impunity simply because of the support both economic and military, which that minority regime enjoys from some of the most powerful States Members of the United Nations. The apartheid regime has developed its present military strength and nuclear capability through the direct purchase of equipment from those collaborators in contravention of United Nations decisions.
11. Botha even boasts that South Africa has a powerful enough arms industry to surmount an international embargo against it and to put up a fight that will astonish opponents seeking to end white domination in South Africa. We in Africa are prepared to take Botha on and fight to the finish, despite his nuclear bluff. We call upon South Africa's supporters to halt immediately any further military, scientific, technical, commercial, cultural or any other form of collaboration with South Africa and rather support the liberation struggle for a better world order. For our part, we in Ghana remain irrevocably opposed to the doctrine of apartheid since the right to self-determination is inalienable and non-negotiable.
12.	Following the high-level consultations held under United Nations auspices, we had sincerely hoped that the independence arrangements for Namibia set out in Security Council resolution 435 (1978) would have been put into effect by now. On the contrary, the Pretoria regime's reaction to the request to co-operate with the Secretary-General and the Security Council for the peaceful transition of the Territory to genuine independence and nationhood has remained dilatory and disappointing. South Africa has shown every type of insensitivity to international opinion and the true aspirations of the people of Namibia. South Africa continues to commit wanton acts of repression within Namibia and to carry out unprovoked attacks against neighbouring African States in a desperate effort to discourage legitimate support for the liberation struggle.
13.	South Africa's forcible and illegal occupation of Namibia has lasted much too long. The United Nations is under an obligation to create favourable conditions which will foster peace, stability and friendly co-operation among all the races in South Africa and southern Africa. The Government of Ghana therefore wishes to express sincere support for the initiative taken by the Secretary-General and also calls upon South Africa to co-operate with the current international effort to ensure Namibia's peaceful transition to independence. As we enter upon this new phase of the negotiations, it would be in South Africa's own interests to lend such co-operation since a failure to do so can only lead to an intensification of the armed struggle.
14.	My delegation is equally concerned about grave threats to international peace and security in other parts of the world.
15.	The Middle Hast situation is still potentially explosive because of the doubtful historical claim by one party to territories it has occupied by force of arms and its determination to settle its citizens in those occupied territories in total disregard of international opinion. We reiterate, in this regard, our opposition to the forcible acquisition of territory as the prize of war. Israel's policies in the occupied territories are inconsistent with international law and constitute an obstacle to comprehensive peace in the region. Particularly disturbing is the ill-conceived decision of the Israeli parliament to merge Arab Jerusalem with the Jewish half of the city in a so-called eternal capital of Israel. That action only helps to heighten tensions and exacerbate feelings.
16.	Meanwhile the tragic conflict in Lebanon drags on without any prospect of an early solution. We are apprehensive that, unless urgent and immediate measures are taken, the situation might easily lead to a resumption of hostilities with tragic consequences for an area of the world that has endured so much suffering. We are determined, through our contribution of troops, to assist the United Nations efforts in keeping the peace in southern Lebanon. Our participation in those peace-keeping efforts stems from Ghana's tradition of firm support for the United Nations and our commitment to the global search for international peace and progress. But the success of those operations will continue to depend largely on the forbearance and good will of all the parties involved and on the extend of the co-operation enjoyed by the United Nations troops in the field.
17.	In this connection, we wish to recall the concern expressed at the meeting of troop contributors held in Dublin in May 1980 on the initiative of the Irish Government following the harassment of the UNIFIL troops and the casualties they sustained. Such incidents hinder UNIFIL in carrying out its mandate as defined in Security Council resolutions 425 (1978) and 426 (1978).
18.	We believe that for UNIFIL or any other United Nations field operations to achieve their objectives it is absolutely imperative that all parties to the conflict be made to co-operate fully with the United Nations troops. They are peace-makers and must be regarded and treated as such. Ghana will welcome any new initiatives which this Assembly may take in order to ensure that UNIFIL's peacekeeping role is clearly understood and supported by all.
19.	The Middle East problem continues to be a grave threat to international peace and security. No durable peace in the area is possible without due recognition of the right of the Palestinians to a homeland and the participation of the Palestine Liberation Organization [PLO] in any negotiations affecting their future. We gladly welcome, in this context, the decision of the European Community that the PLO be associated with such negotiations. We regard that encouraging decision as an important step forward in the search for a just and durable peace in the Middle East. We commend that initiative and call upon the international community to make every effort to build upon it.
20.	My delegation calls on the Assembly, therefore, to reaffirm its desire for peace in the Middle East, to demand the total withdrawal of Israel from all occupied Arab territories and to adopt immediate measures aimed at protecting and preserving the international character of Jerusalem.
21.	Since the thirty-fourth session of the General Assembly new conflicts have developed in various parts of the world, the latest example of which is the current war between Iraq and Iran. My delegation wishes to appeal strongly to the two warring neighbours to heed the call of the Security Council, in its resolution 479 (1980), for an immediate cessation of hostilities and to settle their differences by peaceful means. A continuation of the conflict will not only impose unnecessary suffering on their peoples but will also endanger peace and stability in the region. In the same vein, we call upon all other countries to refrain from direct or indirect involvement in the situation.
22.	The conflict situations on the African continent are of particular concern to the Government of Ghana. ! refer especially to the current civil war in the Republic of Chad. Unfortunately, the mediation efforts of the Organization of African Unity [OAU] have not succeeded in bringing hostilities to an end. Our own view is that the Lagos Agreement of 21 August 1979 recognizes the Government of National Union and we therefore call upon the various factions in that sister Republic to agree to a cease-fire as a first step in the search for peace. Here again, my delegation hopes that the international community will effectively forbid any type of involvement by outside Powers, so as to create better conditions for an early cessation of hostilities.
23.	The world is now witnessing a very tragic phenomenon in the form of an unprecedented refugee problem in the continent of Africa. It is estimated that there are today well over 4.5 million refugees and displaced persons in the continent. The destitution they face is definitely among the most serious anywhere. What is more, host countries have suffered unprecedented aggravation of their own socioeconomic conditions through the influx of those refugees. My country warmly appreciates the work of the Office of the United Nations High Commissioner for Refugees and other United Nations bodies, such as UNICEF, which are striving hard to resettle those refugees and displaced persons. It is our hope, therefore, that the proposed International Conference on Assistance to Refugees in Africa, which is to deal comprehensively with that phenomenon, will be convened at an early date so that the international community can spell out solutions for that tragedy in Africa. The Ghana Government stands ready to contribute its efforts in that direction.
24.	Another issue of grave concern to the international community is that of disarmament and arms control. At the tenth special session, which was expressly devoted to the question of disarmament, the General Assembly in its resolution S-10/2 laid down a programme of action and identified priority areas to which the international community must pay urgent attention if the desired goal of disarmament is to be achieved and the threat to the survival of the human race removed. Furthermore, at its two substantive sessions held in May 1979 and May 1980 the Disarmament Commission identified elements for a comprehensive disarmament programme and recommended goals which the international community should endeavour to reach during the Disarmament Decade. The Disarmament Commission specifically restated the urgency of halting the nuclear arms race and highlighted the special responsibility of the major nuclear Powers in that regard.
25.	Yet the arms race is accelerating by leaps and bounds and reliable sources have estimated that total expenditure in that field amounts to the staggering figure of approximately $500 billion per year. Such expenditure is not only wasteful but demonstrates insensitivity to the plight of mankind, the majority of whom live below the poverty line.
26.	It is therefore a matter of deep regret that practically all bilateral and multilateral negotiations on disarmament have come to a virtual standstill, except perhaps for negotiations taking place within the Committee on Disarmament at Geneva. Even the modest ceilings agreed upon under the SALT II Treaty have now been put in serious jeopardy by recent developments in the Middle East and Asia. My delegation is of the view, however, that we must not despair and that it is even more urgent now than ever before that the United Nations should strive relentlessly in exploring all possible ways and means of defusing the present situation so that we can march forward resolutely towards the achievement of the goal of disarmament.
27.	About two decades ago our Dr. Kwame Nkrumah said, "Seek ye first the political kingdom and all else shall be added unto it". To us in the developing world the struggle for political independence was not merely an opportunity to reassert our birth right and exercise our sovereign will; it also signified the beginning of a greater struggle for our economic emancipation. We have no illusions about the magnitude of this struggle, compounded as it is by the worsening international economic situation, which is characterized by inflation, recession and high rates of unemployment.
28.	In the light of the growing interdependence of nations we have all sought solutions to a variety of global problems through international co-operation. We launched the First and the Second United Nations Development Decade with great hopes and in the belief that our interdependence had imposed on us a responsibility for mutual self-help and assistance. It was with the same high hopes and in the same belief that we also launched the new international economic order some seven years ago, only to find that our efforts had not been matched by the requisite political will and international commitment that would enable us to achieve those structural changes necessary for the establishment of a fair, just and equitable order. The eleventh special session, in which, once again, we placed high hopes, fell short of expectation as it failed to achieve the important objectives of adopting the International Development Strategy for the Third United Nations Development Decade and launching the global negotiations on international economic -cooperation for development. My delegation regrets that the largely negative results of those international initiatives cannot but undermine the prospects of a fruitful North-South dialogue. We none the less remain confident that the current session of the General Assembly provides yet another opportunity for a veritable breaking of this stalemate.
29.	The food and agriculture situation has worsened in an increasing number of developing countries. Today hunger and famine are wreaking untold havoc in many parts of the developing world, especially in the least developed countries. The drought situation in several of those countries forcefully demonstrates that no marked improvement in the lot of the affected peoples is possible without the willingness and determination of the international community to adopt bold and far-reaching measures to stem the tide of this growing crisis.
30.	In our view, a realistic solution does not lie solely in a perpetual provision of food aid, which in reality amounts to nothing more than a postponement of difficult answers and the prolongation of dependence on others, when self- reliance is so obviously essential. Our strategy should be to encourage sustained food production in the developing countries to enable them to be self-sufficient as regards their basic food needs.
31.	It is clear that the success of any programme to feed the starving millions will to a large extent be determined by our capacity to cope with the energy crisis and to develop alternative sources of energy. It is in this regard that we anxiously look forward to the forthcoming United Nations Conference on New and Renewable Sources of Energy to be held at Nairobi. We trust that the decisions which result from the deliberations of the Conference will inspire a firm international commitment to provide adequate financial and technical resources to assist the developing countries to explore and exploit their energy potential to the full. In this connection my delegation appreciates the value of the Energy Fund to be set up by UNDP.  We are also greatly encouraged by the discussions taking place within the World Bank system aimed at instituting similar measures for the benefit of the poorer members of the international community.
32.	The thirty-fifth session of the General Assembly holds a very special significance for my delegation since it coincides with the first anniversary of my country's return to civilian rule after seven years of military administration.
33.	The events which preceded that change-over and the complexity of the social and economic problems bequeathed to my Government are already well known to the international community, which has shown much sympathy and understanding. My Government assumed the reins of power on the basis of a full commitment to democracy and the promotion of human rights. Those concepts, which are enshrined in the Charter of the United Nations, are also embodied in the Constitution of the Third Republic of Ghana. As we mark this first anniversary, therefore, my Government wishes to rededicate itself to the noble ideals which inspired the founding fathers of this Organization.
34.	Experience has taught us in the developing world that our salvation lies essentially in our own hands and that our progress and prosperity can be guaranteed only if we concert our efforts through collective self-reliance. The convening at Lagos of the second extraordinary session of the Assembly of Heads of State and Government of the OAU, devoted solely to economic problems, demonstrates Africa's collective determination to pursue a course of self-reliance. My delegation renews the appeal to the international community to lend maximum support to the Lagos Plan of Action for the Implementation of the Monrovia Strategy for the Economic Development of Africa  in order to supplement Africa's efforts to achieve its social and economic goals.
35.	The problems which face the international community are as grave as they are varied. It is none the less true that we possess the means of resolving them all. What is required is the unequivocal political will and determination on the part of the international community to find solutions which will bring real benefit to every one of its members. All of us are concerned about the survival of the human race. We must therefore strive together to remove all sources of fear, prejudice and injustice and to establish a world order which will guarantee the peace and progress of all nations. I need hardly assure the Assembly that in this task the Government of Ghana will continue to play its full role.
